Case 1:19-cv-00484-ACK-RT Document1 Filed 09/06/19 Pageiof8 PagelID#:1

Co. ack] AU] TH ae
ORIGINAL

IN THE UNITED STATES DISTRICT COURT 7
FOR THE DISTRICT OF BF ncaa

/o ~ olsfo DIVISION  —_—_sUNITED STATES DISTRICT COURT
(Write the District and Division, if any, of DISTRICT OF HAWAI|

 

 

the court in which the complaint is filed.) SEP O66 2019
at! | o'clock and_3 Fin. fm
~~ SUE BEITIA, CLE CLERK
i ucfyr 3 [lean Agar Lj
Complaint for Employment re Supmnee
Discrimination

 

 

CVi9 00484 ACK RT

(Write the full name of each plaintiff who is filing Case No.

this een prast If the names of all the plnimiys (to be filled in by the Clerk's Office)
cannot fit in the space above, please write “see
aint in the spate and attach an additional fury Tita: AL Yes CO No
page with the full list of names.)

 

(check one)

-against-

Cotfex a A Ae Sp fos
LiARSo VLE 2 C2

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Received By Mail
Date_ Al 6 (19
Ly
Case 1:19-cv-00484-ACK-RT Document1 Filed 09/06/19 Page2of8 PageID#: 2

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name hte i bie am Hgmy>
Street Address Fe O- fs ok Ss? dg

City and County £ pile a ~<0~ 4. hea ff ye

State and Zip Code ws bie LW ea? a

Telephone Numbef P/O ) FI? BL//

E-mail Address B Ww dC pre a fae HJ oad yale? » C347

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name ea ies Eke Je sole LAPE fice

 

 

Job or Title

(if known) 477 ;

Street Address 7 y v Atk oe

City and County Jj SsAPQu a

 

State and Zip Code A igth inf Po ¥ £62?
Telephone Number ake o 2 a of as 5/ o oO

E-mail Address
(if known)

 

Defendant No. 2

pene cr (2A nhl 2

 

 

Job or Title Su Be ws Aaa.

(if known)

Street Address O. Af g Z.2 Ay ad oO
City and County

 
Case 1:19-+Cv- a. 4 ot) ment 1. Fil aCe 9 Page 3o PagelD #: 3

Defendant No. 3

ni <P en} foo TEL KO

State and Zip Code LH oe [pet z£ BPIOMK fy
Telephone Number f4 A- wt fe a a as as 7 o Md ro

E-mail Addr
nae) LK Ae Sth pres G Ze eS
Name ~ So, xX uv e

Job or Title FJEPUIS OR tt LO
(if known)

Street Address hk & b, YM BPs ihe ;
City and County MOR AMiad & Ahe OLe Arsh / os

State and Zip Code ° ihe co HE LEO
fe)

 

 

 

 

Telephone Numb WE) ZL; ae Cb Lytle: BADD Stor

E-mail Address “ai L eae
(if known CORES IT

Kre~, |

 

>
ne — v1 SDL
Defendant No. 4 Os < ay HSYO Ss yee 7

Name # /© <p La Le MeY
Job or Title Colas xe Ca Lf.

 

 

Street Address C_oairf- CoO wf 3)

City and County Gy ZG HR Mar ALER
State and Zip Code yy — of Lto LY CID

Telephone Number / ey Gt AA ot a As p>

E-mail Address c. wpe Zi #t ASO OU

 

= @tkzowm) “pe / ae Sam aa
Place of Employment a De vw

The address at which | nt employment or was employed by the SCAR af

is:

Name CC apo ZL Adee Soble dy ie i Ofc

Street Address

City and County KK) ¢ Bo Kose, Flo's,
‘ : ro

State and Zip Code

 

 

Telephone Number

 
Case 1:19-cv-00484-ACK-RT Documenti1 Filed 09/06/19 Page4of8 PagelID#:4

II.

Il.

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that
apply):

A —Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

O Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

(PR. Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

O aa ee the federal law):

 

O Relevant state law (specify, if known):

 

O Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
Case 1:19-cv-00484-ACK-RT Document 1 Filed 09/06/19 Page5of8 PagelD#:5

A. The discriminatory conduct of which I complain in this action includes (check all
that apply):
(Failure to hire me.
CK Termination of my employment. J a/ it~ fu (1

Ces Failure to promote me.

or Failure to accommodate my disability.
(<= Unequal terms and conditions of my employment.

Retaliat
{ e<5 av imag SES XY all Aakpts coil
|

Nord Only those grounds Weed LI e mo ty (jiled Penne Equ SI Ri Dea)
oO F p3 Employment Opportunity Commission can be considered by the federal Mock ocesR
| ts a2 district court under the federal employment discrimination statutes.) (

“L /
i
L { } p B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
\ | Yin Lede] ke —> [2 Ws PLAE
Cc. I believe that defendant(s) (check one):

-e_ is/are still committing these acts against me.

O is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and

 

 

 

 

 

explain):
CEK_ race
O color
O gender/sex
Oo religion
O national origin
O age. My year of birth is . (Give your year of birth

only if you are asserting a claim of age discrimination.)
CE disability or perceived disability (specify disability)
SEL poctspr  Prpaahs

E. The facts of my case are as follows. Attach additional pages if needed.
Case 1:19-cv-00484-ACK-RT Document1 Filed 09/06/19 Page6of8 PagelD#: 6

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights

division.)
IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

Apov Bubi eA 24/72

B. The Equal Employment Opportunity Commission (check one):

O has not issued a Notice of Right to Sue letter.
a issued a Notice of Right to Sue letter, which I received on (date)

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

C, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant's alleged discriminatory
conduct (check one):

O 60 days or more have elapsed.

O less than 60 days have elapsed.
Case 1:19-cv-00484-ACK-RT Document 1 Filed 09/06/19 Page 7of8 PagelD#: 7

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the Be and the reasons you claim you are entitled to

actual or punitive money damages. ey, OU oO, OOO. ww

Ze SES fet Poe mene

Seckincs J & (a {i Dao AZ wm Cs ee
CAT _ j 2
SEE ~p f PE cat e KeaafHo-rt

Cp § 9 ¢ obey ta( ert, e

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary suppoit or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the

 

VI. Certification and comity

complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: L 2 : 20 Lf?

Signature of Plaintiff

Printed Name of Plaintiff “je i TA” aie itn . LEO a

 

 
Case 1:19-cv-00484-ACK-RT Document 1 Filed 09/06/19 Page8of8 PagelD#:8

B. For Attorneys

Date of signing: ,20_. 5 G

Signature of Attorney mi
VV
Printed Name of Attorney [) [
Bar Number /
Name of Law Firm Ko / \
Address / / ‘
Telephone Number
E-mail Address

 

 

 

 

 

 
